

 
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED




EMPLOYEE RETENTION AGREEMENT








by and among








THE DIME SAVINGS BANK OF WILLIAMSBURGH,








DIME COMMUNITY BANCSHARES, INC.








and






TIMOTHY B. KING / MICHAEL PUCELLA






made and entered into as of
_________________, 2008



 
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
EMPLOYEE RETENTION AGREEMENT
 
This AMENDED AND RESTATED EMPLOYEE RETENTION AGREEMENT (“Agreement”) is made and
entered into as of ________, 2008 by and among THE DIME SAVINGS BANK of
WILLIAMSBURGH, a savings bank organized and operating under the federal laws of
the United States and having its executive offices at 209 Havemeyer Street,
Brooklyn, New York 11211 (“Bank”); DIME COMMUNITY BANCSHARES, INC., a business
corporation organized and existing under the laws of the State of Delaware and
having its executive offices at 209 Havemeyer Street, Brooklyn, New York 11211
(“Holding Company”); and Timothy B. King, an individual residing at
__________________ (“Officer”)
 
W I T N E S S E T H:
 
WHEREAS, the Officer and the Bank are parties to an Employee Retention Agreement
(“Prior Agreement”) made and entered into as of June 26, 1999 (“Initial
Effective Date”), pursuant to which the Bank has agreed to provide certain
payments to the Officer in the event that his employment is terminated under
certain circumstances as a result of a Change of Control; and
 
WHEREAS, the parties desire to amend and restate the Prior Agreement for the
purpose, among others, of compliance with the applicable requirements of section
409A of the Internal Revenue Code of 1986 (“the Code”); and
 
WHEREAS, the Bank desires to assure for itself the continued availability of the
Officer’s services and the ability of the Officer to perform such services with
a minimum of personal distraction in the event of a pending or threatened Change
of Control, and
 
WHEREAS, the Officer is willing to continue to serve the Bank on the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Bank, the Holding Company and the Officer
hereby agree as follows:
 
 
Section 1.
Effective Date

 
(a)           This Agreement shall be effective as of the Initial Effective Date
and shall remain in effect during the term of this Agreement which shall be for
a period of three (3) years commencing on the Initial Effective Date, plus such
extensions as are provided pursuant to section 1(b); provided, however, that if
the term of this Agreement has not otherwise terminated, the term of this
Agreement will terminate on the date of the Officer’s termination of employment
with the Bank; and provided, further, that the obligations under section 8 of
this Agreement shall survive the term of this Agreement if payments become due
hereunder.
 
(b)           Prior to each anniversary date of this Agreement, the Board shall
consider the advisability of an extension of the term in light of the
circumstances then prevailing and may, in its discretion, approve an extension
to take effect as of the upcoming anniversary date. If an extension is approved,
the term of this Agreement shall be extended so that it will expire three (3)
years after such anniversary date.
 
(c)           Notwithstanding anything herein contained to the contrary: (i) the
Officer’s employment with the Bank may be terminated at any time, subject to the
terms and conditions of this Agreement; and (ii) nothing in this Agreement shall
mandate or prohibit a continuation of the Officer’s employment following the
expiration of the Assurance Period upon such terms and conditions as the Bank
and the Officer may mutually agree upon.
 
 
Section 2.
Assurance Period.

 
(a)           The assurance period (“Assurance Period”) shall be for a period
commencing on the date of a Change of Control, as defined in section 10 of this
Agreement, and ending on the third anniversary of the date on which the
Assurance Period commences, plus such extensions as are provided pursuant to the
following sentence. The Assurance Period shall be automatically extended for one
(1) additional day each day, unless either the Bank or the Officer elects not to
extend the Assurance Period further by giving written notice to the other party,
in which case the Assurance Period shall become fixed and shall end on the third
anniversary of the date on which such written notice is given; provided,
however, that if following a Change of Control, the Office of Thrift Supervision
(or its successor) is the Bank’s primary federal regulator, the Agreement shall
be subject to extension not more frequently than annually and only upon review
and approval of the Board.
 
(b)           Upon termination of the Officer’s employment with the Bank, any
daily extensions provided pursuant to the preceding sentence, if not theretofore
discontinued, shall cease and the remaining unexpired Assurance Period under
this Agreement shall be a fixed period ending on the later of the third
anniversary of the date of the Change of Control, as defined in section 10 of
this Agreement, or the third anniversary of the date on which the daily
extensions were discontinued.
 
 
Section 3.
Duties.

 
During the period of the Officer’s employment that falls within the Assurance
Period, the Officer shall: (a) except to the extent allowed under section 6 of
this Agreement, devote his full business time and attention (other than during
weekends, holidays, vacation per­iods, and periods of illness, disability or
approved leave of absence) to the business and affairs of the Bank and use his
best efforts to advance the Bank’s interests; (b) serve in the position to which
the Officer is appointed by the Bank, which, during the Assurance Period, shall
be the position that the Officer held on the day before the Assurance Period
commenced or any higher office at the Bank to which he may subsequently be
appointed; and (c) subject to the direction of the Board and the By-laws of the
Bank, have such functions, duties, responsibilities and authority commonly
associated with such position.
 
 
Section 4.
Compensation.

 
In consideration for the services rendered by the Officer during the Assurance
Period, the Bank shall pay to the Officer during the Assurance Period a salary
at an annual rate equal to the greater of:
 
(a)           the annual rate of salary in effect for the Officer on the day
before the Assurance Period commenced; or
 
(b)           such higher annual rate as may be prescribed by or under the
authority of the Board;
 
provided, however, that in no event shall the Officer’s annual rate of salary
under this Agreement in effect at a particular time during the Assurance Period
be reduced without the Officer’s prior written consent. The annual salary
payable under this section 4 shall be subject to review at least once annually
and shall be paid in approximately equal installments in accordance with the
Bank’s customary payroll practices. Nothing in this section 4 shall be deemed to
prevent the Officer from receiving additional compensation other than salary for
his services to the Bank, or additional compensation for his services to the
Holding Company, upon such terms and conditions as may be prescribed by or under
the authority of the Board or the Board of Directors of the Holding Company.
 
 
Section 5.
Employee Benefit Plans and Programs

 
Except as otherwise provided in this Agreement, the Officer shall, during the
Assurance Period, be treated as an employee of the Bank and be eligible to
participate in and receive benefits under any qualified or non-qualified defined
benefit or defined contribution retirement plan, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and such other employee benefit plans and programs,
including, but not limited to, any incentive compensation plans or programs
(whether or not employee benefit plans or programs), any stock option and
appreciation rights plan, em­ployee stock ownership plan and restricted stock
plan, as may from time to time be maintained by, or cover employees of, the
Bank, in accordance with the terms and conditions of such employee benefit plans
and programs and compensation plans and programs and with the Bank’s customary
practices.
 
 
Section 6.
Board Memberships.

 
The Officer may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld), and
he may engage in personal business and investment activities for his own
account; provided, however, that such service and personal business and
investment activities shall not materially interfere with the performance of his
duties under this Agreement.
 
 
Section 7.
Working Facilities and Expenses.

 
During the Assurance Period, the Officer’s principal place of employment shall
be at the Bank’s executive offices at the address first above written, or at
such other location within the City of New York at which the Bank shall maintain
its principal executive offices, or at such other location as the Bank and the
Officer may mutually agree upon. The Bank shall provide the Officer, at his
principal place of employment, with a private office and support services and
facilities suitable to his position with the Bank and necessary or appropriate
in connection with the performance of his assigned duties under this Agreement.
The Bank shall reimburse the Officer for his ordinary and necessary business
expenses, including, without limi­tation, the Officer’s travel and entertainment
expenses, incurred in connection with the perfor­mance of the Officer’s duties
under this Agreement, upon presentation to the Bank of an itemized account of
such expenses in such form as the Bank may reasonably require, each such
reimbursement payment to be made promptly following receipt of the itemized
account and in any event not later than the last year in which the expense was
incurred.
 
 
Section 8.
Termination of Employment with Severance Benefits.

 
(a)           In the event that the Officer’s employment with the Bank shall
terminate during the Assurance Period, or prior to the commencement of the
Assurance Period but within three (3) months of and in connection with a Change
of Control as defined in section 10 of this Agreement on account of:
 
(i)           The Officer’s voluntary resignation from employment with the Bank
within ninety (90) days following:
 
(A)           the failure of the Bank’s Board to appoint or re-appoint or elect
or re-elect the Officer to serve in the same position in which the Officer was
serving, on the day before the Assurance Period commenced or a more senior
office;
 
(B)           the failure of the stockholders of the Holding Company to elect or
re-elect the Officer as a member of the Board, if he was a member of the Board
on the day before the Assurance Period commenced;
 
(C)           the expiration of a thirty (30) day period following the date on
which the Officer gives written notice to the Bank of its material failure,
whether by amendment of the Bank’s Organization Certificate or By-laws, action
of the Board or the Holding Company’s stockholders or otherwise, to vest in the
Officer the functions, duties, or responsibilities vested in the Officer on the
day before the Assurance Period commenced (or the functions, duties and
responsibilities of a more senior office to which the Officer may be appointed),
unless during such thirty (30) day period, the Bank fully cures such failure;
 
(D)           the failure of the Bank to cure a material breach of this
Agreement by the Bank, within thirty (30) days following written notice from the
Officer of such material breach;
 
(E)           a reduction in the compensation provided to the Officer, or a
material reduction in the benefits provided to the Officer under the Bank’s
program of employee benefits, compared with the compensation and benefits that
were provided to the Officer on the day before the Assurance Period commenced;
 
(F)           a change in the Officer’s principal place of employment that would
result in a one-way commuting time in excess of the greater of (I) 30 minutes or
(II) the Officer’s commuting time immediately prior to such change; or
 
(ii)           the discharge of the Officer by the Bank for any reason other
than for “cause” as provided in section 9(a);
 
then, subject to section 21, the Bank shall provide the benefits and pay to the
Officer the amounts provided for under section 8(b) of this Agreement; provided,
however, that if benefits or payments become due hereunder as a result of the
Officer’s termination of employment prior to the commencement of the Assurance
Period, the benefits and payments provided for under section 8(b) of this
Agreement shall be determined as though the Officer had remained in the service
of the Bank (upon the terms and conditions in effect at the time of his actual
termination of service) and had not terminated employment with the Bank until
the date on which the Officer’s Assurance Period would have commenced.
 
(b)           Upon the termination of the Officer’s employment with the Bank
under circumstances described in section 8(a) of this Agreement, the Bank shall
pay and provide to the Officer (or, in the event of the Officer’s death, to the
Officer’s estate) on his termination of employment, subject to section 24 :
 
(i)           the Officer’s earned but unpaid compensation (including, without
limitation, all items which constitute wages under section 190.1 of the New York
Labor Law and the payment of which is not otherwise provided for under this
section 8(b)) as of the date of the termination of the Officer’s employment with
the Bank, such payment to be made at the time and in the manner prescribed by
law applicable to the payment of wages but in no event later than thirty (30)
days after termination of employment;
 
(ii)           the benefits, if any, to which the Officer is entitled as a
former employee under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the Bank’s officers and
employees;
 
(iii)           continued group life, health (including hospitalization, medical
and major medical), accident and long term disability insurance benefits, in
addition to that provided pursuant to section 8(b)(ii) and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Officer, for the remaining unexpired Assurance
Period, coverage equivalent to the coverage to which the Officer would have been
entitled under such plans (as in effect on the date of his termination of
employment, or, if his termination of employment occurs after a Change of
Control, on the date of such Change of Control, whichever benefits are greater)
if the Officer had continued working for the Bank during the remaining unexpired
Assurance Period at the highest annual rate of compensation achieved during the
Officer’s period of actual employment with the Bank;
 
(iv)            a lump sum payment, in an amount equal to the pre­sent value of
the salary that the Officer would have earned if the Officer had continued
working for the Bank during the remaining unexpired Assurance Period at the
highest annual rate of salary achieved during the Officer’s period of actual
employment with the Bank, where such present value is to be determined using a
discount rate equal to the applicable short-term federal rate prescribed under
section 1274(d) of the Internal Revenue Code of 1986 (“Code”) (“Applicable
Short-Term Rate”), compounded using the compounding periods corresponding to the
Bank’s regular payroll periods for its officers, such lump sum to be paid in
lieu of all other payments of salary provided for under this Agreement in
respect of the period following any such termination;
 
(v)            a lump sum payment in an amount equal to the excess, if any, of:
 
(A)           the present value of the aggregate benefits to which the Officer
would be entitled under any and all qualified and non-qualified defined benefit
pension plans maintained by, or covering employees of, the Bank if the Officer
were 100% vested thereunder and had continued working for the Bank during the
remaining unexpired Assurance Period, such benefits to be determined as of the
date of termination of employment by adding to the service actually recognized
under such plans an additional period equal to the remaining unexpired Assurance
Period and by adding to the compensation recognized under such plans for the
year in which termination of employment occurs all amounts payable under
sections 8(b)(I), (iv) and (vii);
 
(B)           the present value of the benefits to which the Officer is actually
entitled under such defined benefit pension plans as of the date of his
termination;
 
where such present values are to be determined using the mortality tables
prescribed under section 415(b)(2)(E)(v) of the Code and a discount rate,
compounded monthly, equal to the applicable long-term federal rate prescribed
under section 1274(d) of the Code for the month in which his employment
terminates; provided, however, that if payments are made under this section
8(b)(v) as a result of this section deeming otherwise unvested amounts under
such defined benefit plans to be vested, the payments, if any, attributable to
such deemed vesting shall be paid in the same form, and paid at the same time,
and in the same manner, as benefits under the corresponding non-qualified plan;
 
(vi)           a lump sum payment in an amount equal to the present value of the
additional employer contributions (or if greater in the case of a leveraged
employee stock ownership plan or similar arrangement, the additional assets
allocable to him through debt service, based on the fair market value of such
assets at termination of employment) to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained
by, or covering employees of, the Bank, if he were 100% vested thereunder and
had continued working for the Bank during the remaining unexpired Assurance
Period at the highest annual rate of compensation achieved during the Officer’s
period of actual employment with the Bank, and making the maximum amount of
employee contributions, if any, required under such plan or plans, such present
value to be determined on the basis of the discount rate, compounded using the
compounding period that corresponds to the frequency with which employer
contributions are made to the relevant plan, equal to the Applicable Short-Term
Rate; provided, however, that if payments are made under this section 8(b)(vi)
as a result of this section deeming otherwise unvested amounts under such
defined contribution plans to be vested, the payments, if any, attributable to
such deemed vesting shall be paid in the same form, and paid at the same time,
and in the same manner, as benefits under the corresponding non-qualified plan;
 
(vii)           the payments that would have been made to the Officer under any
cash bonus or long-term or short-term cash incentive compensation plan
maintained by, or covering employees of, the Bank, if he had continued working
for the Bank during  the remaining unexpired Assurance Period and had earned the
maximum bonus or incentive award in each calendar year that ends during the
remaining unexpired Assurance Period, such payments to be equal to the product
of:
 
(A)           the maximum percentage rate at which an award was ever available
to the Officer under such incentive compensation plan; multiplied by
 
(B)           the salary that would have been paid to the Officer during each
such calendar year at the highest annual rate of salary achieved during the
remaining unexpired Assurance Period, such payments to be made without
discounting for early payment .
 
The Bank and the Officer hereby stipulate that the damages which may be incurred
by the Officer following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by this section 8(b) constitute a reasonable estimate
under the circumstances of all damages sustained as a consequence of any such
termination of employment, other than damages arising under or out of any stock
option, restricted stock or other non-qualified stock acquisition or investment
plan or program, it being understood and agreed that this Agreement shall not
determine the measurement of damages under any such plan or program in respect
of any termination of employment. Such damages shall be payable without any
requirement of proof of actual damage and without regard to the Officer’s
efforts, if any, to mitigate damages. The Bank and the Officer further agree
that the Bank may condition the payments and benefits (if any) due under
sections 8(b)(iii), (iv), (v), (vi) and (vii) on the receipt of the Officer’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank, the Company or any subsidiary or
affiliate of either of them.
 
 
Section 9.
Termination without Severance Benefits.

 
In the event that the Officer’s employment with the Bank shall terminate during
the Assurance Period on account of:
 
(a)           the discharge of the Officer for “cause,” which, for purposes of
this Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that the Officer shall not be deemed to
have been discharged for cause unless and until he shall have received a written
notice of termination from the Board, accompanied by a resolution duly adopted
by affirmative vote of a majority of the entire Board at a meeting called and
held for such purpose (after reasonable notice to the Officer and a reasonable
opportunity for the Officer to make oral and written presentations to the
members of the Board, on his own behalf, or through a representative, who may be
his legal counsel, to refute the grounds for the proposed determination) finding
that in the good faith opinion of the Board grounds exist for discharging the
Officer for cause; or
 
(b)           the Officer’s voluntary resignation from employment with the Bank
for reasons other than those specified in section 8(a)(I); or
 
(c)           the Officer’s death; or
 
(d)           a determination that the Officer is eligible for long-term
disability benefits under the Bank’s long-term disability insurance program or,
if there is no such program, under the federal Social Security Act; then the
Bank shall have no further obligations under this Agreement, other than the
payment to the Officer (or, in the event of his death, to his estate) of his
earned but unpaid salary as of the date of the termination of his employment,
and the provision of such other benefits, if any, to which the Officer is
entitled as a former employee under the employee benefit plans and pro­grams and
compensation plans and programs maintained by, or covering employees of, the
Bank.
 
Section 10.
Change of Control.

 
(a)           A Change of Control of the Bank (“Change of Control”) shall be
deemed to have occurred upon the happening of any of the following events:
 
(i)           the reorganization, merger or consolidation of the Bank,
respectively, with one or more other persons, other than a transaction following
which:
 
(A)           at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) in substantially the same
relative proportions by persons who, immediately prior to such transaction,
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) at least 51% of the outstanding equity ownership interests in the
Bank; and
 
(B)           at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Bank;
 
(ii)           the acquisition of substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert;
 
(iii)           a complete liquidation or dissolution of the Bank, or approval
by the stockholders of the Bank of a plan for such liquidation or dissolution;
 
(iv)           the occurrence of any event if, immediately following such event,
at least fifty percent (50%) of the members of the Board do not belong to any of
the following groups:
 
(A)           individuals who were members of the Board on the date of this
Agreement; or
 
(B)           individuals who first became members of the Board after the date
of this Agreement either:
 
(1)           upon election to serve as a member of the Board by affirmative
vote of three-quarters (3/4) of the members of such Board, or a nominating
committee thereof, in office at the time of such first election; or
 
(2)           upon election by the stockholders of the Board to serve as a
member of the Board, but only if nominated for election by affirmative vote of
three quarters(3/4) of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination;
 
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or
 
(v)           any event which would be described in section 10(a)(i), (ii),
(iii) or (iv) if the term “Holding Company” were substituted for the term “Bank”
therein.
 
(b)           In no event, however, shall a Change of Control be deemed to have
occurred as a result of any acquisition of securities or assets of the Holding
Company, the Bank or any subsidiary of either of them, by the Holding Company,
the Bank or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.
 
Section 11.
Excise Tax Indemnification.

 
(a)           This section 11 shall apply if the Officer’s employment is
terminated in circumstances giving rise to liability for excise taxes under
section 4999 of the Code. If this Section 11 applies, then, if for any taxable
year, the Officer shall be liable for the payment of an excise tax under section
4999 of the Code with respect to any payment in the nature of compensation made
by the Company or any direct or indirect subsidiary or affiliate of the Holding
Company to (or for the benefit of) the Officer, the Holding Company shall pay to
the Officer an amount equal to X deter­mined under the following formula:
 
X
=
E x P
1 - [(FI x (1 - SLI)) + SLI + E + M]

where
 
 
E =
the rate at which the excise tax is assessed under section 4999 of the Code;

 
 
P =
the amount with respect to which such excise tax is assessed, determined without
regard to this section 11;

 
 
FI =
the highest marginal rate of income tax applicable to the Officer under the Code
for the taxable year in question;

 
 
SLI =
the sum of the highest marginal rates of income tax applicable to the Officer
under all appli­cable state and local laws for the taxable year in ques­tion;
and

 
 
M =
the highest marginal rate of Medicare tax applicable to the Officer under the
Code for the taxable year in question.

 
With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Officer under the terms of this Agree­ment, or
otherwise, and on which an excise tax under sec­tion 4999 of the Code will be
assessed, the payment determined under this section 11(a) shall be made to the
Officer on the earlier of (i) the date the Holding Company or any direct or
indirect subsidiary or affiliate of the Holding Company is required to withhold
such tax, or (ii) the date the tax is required to be paid by the Officer.
 
(b)           Notwithstanding anything in this section 11 to the contrary, in
the event that the Officer’s liability for the excise tax under section 4999 of
the Code for a taxable year is subse­quently determined to be different than the
amount deter­mined by the formula (X + P) x E, where X, P and E have the
meanings provided in section 11(a), the Officer or the Holding Company, as the
case may be, shall pay to the other party at the time that the amount of such
ex­cise tax is final­ly determined, an appropriate amount, plus interest, such
that the payment made under section 11(a), when increased by the amount of the
payment made to the Officer under this section 11(b) by the Holding Company, or
when reduced by the amount of the payment made to the Company under this section
11(b) by the Officer, equals the amount that should have properly been paid to
the Officer under section 11(a). The interest paid under this section 11(b)
shall be determined at the rate provided under section 1274(b)(2)(B) of the
Code. To confirm that the proper amount, if any, was paid to the Officer under
this section 11, the Officer shall furnish to the Holding Company a copy of each
tax return which reflects a liability for an excise tax payment made by the
Holding Company, at least 20 days before the date on which such return is
required to be filed with the Internal Revenue Service. Any payment pursuant to
this Section 11(b) shall in any case be made no later than the last day of the
calendar year following the calendar year in which any additional taxes for
which the payment is to be made are remitted to the Internal Revenue Service.
 
(c)           The provisions of this section 11 are designed to reflect the
provisions of applicable federal, state and local tax laws in effect on the date
of this Agreement. If, after the date hereof, there shall be any change in any
such laws, this section 11 shall be modified in such manner as the Officer and
the Holding Company may mutually agree upon if and to the extent necessary to
assure that the Officer is fully indemnified against the economic effects of the
tax imposed under section 4999 of the Code or any similar federal, state or
local tax.
 
Section 12.
No Effect on Employee Benefit Plans or Programs.

 
The termination of the Officer’s employment during the Assurance Period or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s qualified and
non-qualified defined benefit or defined contribution retirement plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans or such other employee benefit
plans or programs, or compensation plans or programs (whether or not employee
benefit plans or programs) and any defined contribution plan, employee stock
ownership plan, stock option and appreciation rights plan, and restricted stock
plan, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Officer to which the Bank or the Holding Company is a party
and any duplicative amount payable under any such agreement, plan or program
shall be applied as an offset to reduce the amounts otherwise payable hereunder.
 
Section 13.
Successors and Assigns.

 
This Agreement will inure to the benefit of and be binding upon the Officer, his
legal representatives and testate or intestate distributes, and the Bank and the
Holding Company, their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the respective
assets and business of the Bank or the Holding Company may be sold or otherwise
transferred.
 
Section 14.
Notices.

 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to the Officer:
 
Mr. Timothy B. King
___________
______________
 
If to the Bank:
 
The Dime Savings Bank of Williamsburgh
209 Havemeyer Street
Brooklyn, New York 11211
Attention:  Corporate Secretary
 
If to the Holding Company:
 
Dime Community Bancshares, Inc.
209 Havemeyer Street
Brooklyn, New York 11211
Attention:  Corporate Secretary
 
Section 15.
Indemnification and Attorneys’ Fees.

 
The Bank shall indemnify, hold harmless and defend the Officer against
rea­sonable costs, including legal fees, incurred by the Officer in connection
with or arising out of any action, suit or proceeding in which the Officer may
be involved, as a result of the Officer’s efforts, in good faith, to defend or
enforce the terms of this Agreement; provided, however, that the Officer shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement; provided, further, that this section 15 shall
not obligate the Bank to pay costs and legal fees on behalf of the Officer under
this Agreement in excess of $20,000. For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Bank’s obligations hereunder shall be conclusive evidence of the Officer’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise. Any payment or
reimbursement to effect such indemnification shall be made no later than the
last day of the calendar year following the calendar year in which the Officer
incurs the expense or, if later, within sixty (60) days after the settlement or
resolution that gives rise to the Officer’s right to reimbursement; provided,
however, that the Officer shall have submitted to the Bank documentation
supporting such expenses at such time and in such manner as the Bank may
reasonably require.
 
Section 16.
Severability.

 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 17.
Waiver.

 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 18.
Counterparts.

 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 19.
Governing Law.

 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States, and in the absence of controlling
federal law, the laws of the State of New York, without reference to conflicts
of law principles.
 
Section 20.
Headings and Construction.

 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 21.
Entire Agreement; Modifications.

 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or rep­resentations relating to the subject matter
hereof including the Employee Retention Agreement made and entered into as of
June 26, 1996. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto; provided, however, that this Agreement
shall be subject to amendment in the future in such manner as the Bank and the
Holding Company shall reasonably deem necessary or appropriate to effect
compliance with section 409A of the Code and the regulations thereunder, and to
avoid the imposition of penalties and additional taxes under section 409A of the
Code, it being the express intent of the parties that any such amendment shall
not diminish the economic benefit of the Agreement to the Officer on a present
value basis.
 
Section 22.
Required Regulatory Provisions.

 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a)           Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Officer by the
Bank under section 8(b) hereof (exclusive of amounts described in section 8(b)
(i)) exceed the three times the Officer’s average annual total compensation for
the last five consecutive calendar years to end prior to his termination of
employment with the Bank (or for his entire period of employment with the Bank
if less than five calendar years). This section 22(a) shall not affect or limit
payments made by the Holding Company hereunder pursuant to sections 8(b), 11 or
otherwise. The Holding Company agrees that, if this section 22(a) would limit
payments by the Bank to the Officer pursuant to section 8(b) or otherwise, the
Holding Company shall make such payments to the Officer.
 
(b)           Notwithstanding anything herein contained to the contrary, any
payments to the Officer by the Bank, whether pursuant to this agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. Sec. 1828(k),
and any regulations promulgated thereunder.
 
(c)           Notwithstanding anything herein contained to the contrary, if the
Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. Sec.
1818(e)(3) or 1818(g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of Service of such notice, unless stayed by appropriate
proceedings. If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Officer all or part of the compensation withheld
while the Bank’s obligations hereunder were suspended and (ii) reinstate, in
whole or in part, any of the obligations which were suspended.
 
(d)           Notwithstanding anything herein contained to the contrary, if the
Officer is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. sec. 1818(e)(4) or (g)(1), all prospective
obligations of the order, but vested rights and obligations of the Bank and the
Officer shall not be effected.
 
(e)           Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C. Sec. 1813(x)(1), all prospective obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Bank and the Officer shall not be effected.
 
(f)           Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank: (i) by the Director of the Office of Thrift Supervision
(“OTS”) or his designee or the Federal Deposit Insurance Corporation (“FDIC”),
at the time the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the FDI
Act, 12 U.S.C. sec. 1823(c); (ii) by the Director of the OTS or his designee at
the time such Director or designee approves a supervisory merger to resolve
problems related to the operation of the Bank or when the Bank is determined by
such Director to be in an unsafe or unsound condition. The vested rights and
obligations of the parties shall not be affected.
 
If and to the extent any of the foregoing provisions shall cease to be required
by applicable law, rule or regulation, the same shall become inoperative as
though eliminated by formal amendment of this Agreement.
 
Section 23.
Guaranty.

 
The Holding Company hereby irrevocably and unconditionally guarantees to the
Officer the payment of all amounts, and the performance of all other
obligations, due from the Bank in accordance with the terms of this Agreement as
and when due without any requirement of presentment, demand of payment, protest
or notice of dishonor or nonpayment. For purposes of this section 23, the
application of sections 21(a), (c), (d), (e) or (f) to the Bank shall have no
effect on the Holding Company’s obligations hereunder.
 
Section 24.Compliance with Section 409A of the Code.
 
The Officer, the Bank and the Holding Company acknowledge that each of the
payments and benefits promised to the Officer under this Agreement must either
comply with the requirements of section 409A of the Code ("Section 409A") and
the regulations thereunder or qualify for an exception from compliance. To that
end, the Officer, the Bank and the Holding Company agree that:
 
(a)           the expense reimbursements described in section 7 and legal fee
reimbursements described in section 15 are intended to satisfy the requirements
for a "reimbursement plan" described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
 
(b)           the payment described in section 8(b)(i) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Bank’s customary payment
timing arrangement;
 
(c)           the benefits and payments described in section 8(b)(ii) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms;
 
(d)           the welfare benefits provided in kind under section 8(b)(iii) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not
includible in gross income; and
 
(e)           the tax indemnity payment provided under section 11 is intended to
satisfy the requirements for a “tax gross-up payment” described in Treasury
Regulation section 1.409A-3(i)(1)(v).
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Officer’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Officer’s earliest separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h))
and, if the Officer is a specified employee (within the meaning of Treasury
Regulation section 1.409A-1(i)) on the date of his separation from service, the
first day of the seventh month following the Officer’s separation from service.
Each amount payable under this plan that is required to be deferred beyond the
Officer’s separation from service, shall be deposited on the date on which, but
for such deferral, the Holding Company would have paid such amount to the
Officer, in a grantor trust which meets the requirements of Revenue Procedure
92-65 (as amended or superseded from time to time), the trustee of which shall
be a financial institution selected by the Holding Company with the approval of
the Officer (which approval shall not be unreasonably withheld or delayed),
pursuant to a trust agreement the terms of which are approved by the Officer
(which approval shall not be unreasonably withheld or delayed) (the “Rabbi
Trust”), and payments made shall include earnings on the investments made with
the assets of the Rabbi Trust, which investments shall consist of short-term
investment grade fixed income securities or units of interest in mutual funds or
other pooled investment vehicles designed to invest primarily in such
securities. Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section 409A.
 
Section 25.
Compliance with the Emergency Economic Stabilization Act of 2008.

 
In the event the Holding Company issues any debt or equity to the United States
Treasury ("UST") pursuant to the Capital Purchase Program (the "CPP")
implemented under the Emergency Economic Stabilization Act of 2008 ("EESA"), the
following provisions shall take precedence over any contrary provisions of this
Agreement or any other compensation or benefit plan, program, agreement or
arrangement in which the Officer participates:
 
(a)           The Officer shall repay to the Holding Company any bonus or
incentive compensation paid to the Officer while (i) the Officer is a senior
executive officer (within the meaning of 31 C.F.R. Part 30) ("Senior Executive
Officer") and (ii) the UST holds any debt or equity interest in the Holding
Company acquired under the CPP (such period, the "CPP Compliance Period"), if
and to the extent that such bonus or incentive compensation was paid on the
basis of a statement of earnings, gains, or other criteria (each, a "Performance
Criterion," and in the aggregate, "Performance Criteria") that are later proven
to be materially inaccurate.  A Performance Criterion shall be proven to be
materially inaccurate if so determined by a court of competent jurisdiction or
in the written opinion of an independent attorney or firm of certified public
accountants selected by the Holding Company and approved by the Officer (which
approval shall not be unreasonably withheld or delayed), which determination
shall both state the accurate Performance Criterion and that the difference
between the accurate Performance Criterion and the Performance Criterion on
which the payment was based is material (a "Determination").  Upon receipt of a
Determination, the Holding Company may supply to the Officer a copy of the
Determination, a computation of the bonus or other incentive compensation that
would have been payable on the basis of the accurate Performance Criterion set
forth in the Determination (the "Determination Amount") and a written demand for
repayment of the amount (if any) by which the bonus or incentive compensation
actually paid exceeded the Determination Amount.
 
(b)           (i)           If the Officer's employment terminates in an
“applicable severance from employment” (within the meaning of 31 C.F.R. Part 30)
while (A) the Officer is a Senior Executive Officer, and (B) the UST holds a
debt or equity interest in the Holding Company issued under the CPP, then
payments to the Officer that are contingent on such applicable severance from
employment and designated to be paid during the CPP Compliance Period shall be
limited, if necessary, to the maximum amount which may be paid without causing
any amount paid to be an "excess parachute payment" within the meaning of
section 280G(b)(1) of the Code, as modified by section 280G(e) of the Code,
referred to as a "golden parachute payment" under 31 C.F.R. Part 30 (the
"Maximum Payment Amount").  Any reduction in payments required to achieve such
limit shall be applied to all payments otherwise due hereunder in the reverse
chronological order of their payment dates, and where multiple payments are due
on the same date, the reduction shall be apportioned ratably among the affected
payments.  The required reduction (if any) shall be determined in writing by an
independent attorney or firm of certified public accountants selected by the
Holding Company and approved by the Officer (which approval shall not be
unreasonably withheld or delayed).
 
(ii)           To the extent not prohibited by law, the aggregate amount by
which payments designated to be paid during the CPP Compliance Period are
reduced pursuant to section 25(b)(i) (the "Unpaid Amount") shall be delayed to
and shall be paid on the first business day following the last day of the CPP
Compliance Period.  Pending payment, the Unpaid Amount shall be deposited in a
Rabbi Trust.  Payment of the Unpaid Amount shall include any investment earnings
on the assets of the Rabbi Trust attributable to the Unpaid Amount.
 
This section 25 shall be operated, administered and construed to comply with
section 111(b) of EESA as implemented by guidance or regulation thereunder that
has been issued and is in effect as of the closing date of the agreement, if
any, by and between the UST and the Holding Company, under which the UST
acquires equity or debt securities of the Holding Company under the CPP (such
date, if any, the "Closing Date," and such implementation, the "Relevant
Implementation").  If after the Closing Date the clawback requirement of section
25(a) shall not be required by the Relevant Implementation of section 111(b) of
EESA, such requirement shall have no further effect.  If after the Closing Date
the limitation on golden parachute payments under section 25(b)(i) shall not be
required by the Relevant Implementation of section 111(b) of EESA, such
limitation shall have no further effect and any Unpaid Amount delayed under
section 25(b)(ii) shall be paid on the earliest date on which the Holding
Company reasonably anticipates that such amount may be paid without violating
such limitation.


IN WITNESS WHEREOF, the Bank and the Holding Company have caused this Agreement
to be executed and the Officer has hereunto set his hand, all as of the day and
year first above written.
 
_______________________________________
TIMOTHY B. KING / MICHAEL PUCELLA




ATTEST:
THE DIME SAVINGS BANK of WILLIAMSBURGH

 
By: ________________________
Secretary
[Seal]                                                                           By:
___________________________________
Name : Vincent F. Palagiano
Title : Chairman of the Board & CEO
 
ATTEST:                                                                           DIME
COMMUNITY BANCSHARES, INC.
 
By: ________________________
Secretary                                                            By:
___________________________________
[Seal]                                                                                Name
: Vincent F. Palagiano
Title : Chairman of the Board & CEO

 
 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK   )
:ss.:
COUNTY OF KINGS     )


On this ____day of ______, 2008 before me personally came Timothy B. King, to me
known, and known to me to be the individual described in the foregoing
instrument, who, being by me duly sworn, did depose and say that he resides at
the address set forth in said instrument, and that he signed his name to the
foregoing instrument.
 


Notary Public
 
STATE OF NEW YORK   )
:ss.:
COUNTY OF KINGS     )


On this___ day of ______, 2008 before me personally came Vincent F. Palagiano to
me known, who, being by me duly sworn, did depose and say that he resides at 44
Direnzo Court, Staten Island, N.Y., that he is a member of the Board of
Directors of THE DIME SAVINGS BANK OF WILLIAMSBURGH, the savings bank described
in and which executed the foregoing instrument; that he knows the seal of said
mutual savings bank; that the seal affixed to said instrument is such seal; that
it was so affixed by authority of the Board of Directors of said savings bank;
and that he signed his name thereto by like authority.
 


Notary Public
 
STATE OF NEW YORK   )
:ss.:
COUNTY OF KINGS     )


On this ____day of _______, 2008 before me personally came Vincent F. Palagiano,
to me known, who, being by me duly sworn, did depose and say that he resides at
44 Direnzo Court, Staten Island, N. Y., that he is a member of the Board of
Directors of DIME COMMUNITY BANCSHARES, INC., the corporation described in and
which executed the foregoing instrument; that he knows the seal of said
corporation; that the seal affixed to said instrument is such seal; that it was
so affixed by order of the Board of Directors of said corporation; and that he
signed his name thereto by like order.
 


Notary Public



 
 
 

--------------------------------------------------------------------------------

 

 
 
 